DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 11/09/2021 has been entered. 
Claims 1-14 are now pending in the application.

Claims

3.	Claims 1 and 3-12 amendments, filed on 11/09/2021 are considered and acknowledged. The claims amendments are approved.

Specification

4.	The Specification amendments, filed on 11/09/2021 are considered and acknowledged. The Specification amendments are approved. 


Terminal Disclaimer

5.	The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10,555,414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

6.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-14:  the limitations “a supporting member disposed between the first film part and the second film part, wherein a top adhesive material of the first film part is disposed on a top of the first film part, a bottom adhesive material of the first film part is disposed on a bottom of the first film part, a top adhesive material of the second film part is disposed between the pad part of the flexible first substrate and the second film part, and a bottom adhesive material of the second film part is disposed between the supporting member and the second film part, and wherein one of the first film part and the second film part is extended to be more close to the bending area” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-14 are either directly or indirectly dependent upon claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848